959 F.2d 1101
295 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Campanella D'ANGELO, Appellant,v.Michael J. QUINLAN, Director, Federal Bureau of Prisons, et al.
No. 91-5094.
United States Court of Appeals, District of Columbia Circuit.
March 4, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, the court's order to show cause, and the absence of any response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed February 27, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam ), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.